ORDER
PER CURIAM.
Final judgment was rendered in this cause on April 17, 1975. No Transcript or Statement of Facts had been filed in this Court, nor has Appellant filed a Motion for Enlargement of Time within which to do so. One Hundred Forty days have elapsed since the judgment was rendered, and 80 days since Appellant’s time expired in which to file a Transcript and Statement of Facts.
Appellee has filed his Motion for Affirmance on Certificate pursuant to Rule 387, T.R.C.P., accompanied by certified copy of the judgment and appeal bond.
Appellee’s Motion to Affirm on Certificate is sustained, including judgment against Forrest G. Braselton and Ralph M. Zeleskey, as Sureties on Appellant’s appeal bond. Jones v. Banks, 331 S.W.2d 370 (Tex.Civ.App., Dallas, 1960, n. w. h.).
Judgment affirmed on certificate.